OFFICE OF THE ATTORNEY       GENERAL OF TEXAS
                           AUSTIN




Honorable lf.L. %lwards
County Attorney
Victoria County
viotoria, Texlw
near Sir?
                          Ret Should




          This ia lx4reply
which YQ quoter
                                        d Senate Bill
                                         the Luve of

                                          vlthln six
                                  e of the Act. It
                                  0 eislilerlavs
                                  aspect to other
                                9a, b, u, d and e.
                              al years there has been




            v
            e bove brand has been tendered to the
    County C erk of Victoria County for re-recording
    under the new law, with substantiallythe follow-
    ing notations
          "'The above brand is to be wed either alone,
     or with a bar above, below, to the left, 6~ t0 the
     right.'
Honorablek’.L. Edwards, Page 2


             "The County Clerk refuses to reoord the
    brand so tendered in thla vise, takiag the
    position that the notation vith reapeat to the
    use of the bar constitutes(~1effort to reoord
    in the name of one person five separate and
    diBtinCt    brands, and that the use by one per-
    son of more than one brand is prohibited under
    Article 6890, It.9. 1925.
         "For your Information,I may add that the
    brand has heretofore been carried in the name
    of Mr. O'Connor on the Brand Records sketched
    five dlfferent~veys.8~ follows:


    BO 8~ to indicate the intended use of the bar.
    TUB brand hae been oerried m Mr. O*Connor ln
    this vise in this and edjolning oountles in
    order to prevent any one bent on aattle theft
 ,~_z;rn lpakinga very elmple altemtlon vlth a
       . Se aftered a 10s~ b7 theft aeverel yeeis
    ago in euch manner, a bar being placed on one
    side o? the main brand bJ the thief.
         "As you oan readily Imagine, there is no
    ceee law on the aubjeot,Article 6890, in the
    regard above mentioned,never having been eon-
    etrued by the oourta. I have rdvlred the Qoun-
    tg Clerk that the proper prooedure la tor him
    to acoept the brand and pleee the ame of re-
    cord a8 tendered with the notation with respect
    to the Intended uee of the~ber therewith. Will
    you kindly give UB the benefit of your beat
    judgment ELII
                to vhether or not he Is oomec$ in
    deolluing to reaord the brand ee tendered.
          Upon a careful oonslderetionof Hr. O'Connor's 'main
brand” end the four verletlonsthereof, as subfittedby you, we
are forced to the ooncluslonthat they constitutefive different
~;~~;,,,eaohseparate and d$sttiot from all the other foup. A
         es used in the stock-protectionstatutes, is a dlstlnc-
tive figure or device placed upon an animal by burning with a
hot Iron, or other artificialmeans.. Pollock va. Ee~~eesCity
 Kanses); 123 P. 985; Churchill vs. Oeorgla Rr. & BankIng Co.
 ffa.),33 s. E. 972. That each of the variations of this brand
1s a distinctivedevice In Itself seems to be proved by the fact
that Hr. S’COIUWFhaa nlmadj lo&   (I oou by reason of thy chauge
deacrlbed by you. 803 would I&G fact thnt t&e differertce be-
tween the fireHbmad8 LB jfolntodout merely by a II&O under the
record of t&a main brad aske tha proposed    recorblr&g any learn
one of five different brands.
          Senatr B!.llSo. &=$i,47th LeSlcle~ture,
                                                Ee&ar                        §eomlton,
to vhlch 73~ rolar, provider aa Z'ollovrt
              ‘%Ss Act &all              apply      to   VLctor1.e Colnntp
    =U.    In raid County each ovner of any llro-
    stock @ezat$onedfn Chnptor 1 of Pftle 121, QS
    the Re*fmd Clrll stetuter of Texan, 0~91925,
    shall vlthln                rlx (6) month8nftor this Act
    tskas      effGat,
                  hwa  hf4 msk  an6 brand Sor
    auoh stock reaorded in tha offLee of the Coior-
    tf Clerk of said County. Such owaern e&all
    80 TGOQFO such mnrks and bmnds vbethoc the
    raw       have      ken      heretofare       moor&d        5x3 amt.
    ma3      orme       rhell     hevr    the   right     to   have his
    mrk aud brsnd noordhd in bir mmq u&e, ao-
    oorbing to the prorent vecerds of said Geuaty,
    r13Bt      m-                 the 8amo la the Couutyt 03 La
    Gvent it GsJnPOt be n~ce3tailud I308 the w-
    co*        vbo tire            3GGo35e5 ram0 Ia tim coraq,
    tbenttmps~cnvhohfi8bmnue~suahmmk
    mdbrandt&e~esf        shallhavetihotighttc
    hnvo the enmo rrootdsd in hfa noma. Mtor the
    upiretion ec rir (6) montha rmly the roewas
    made efte& thl8 Aat taker &feat shall be ex-
    aalaed o* t5n4156re5 in reco3dbg m&8 em3
    brenh        in ar2.d Couuty.               lmediately       upon tho
    taking effeot of this   AoC, the County  Clerk
    of oatd Cauaty aball have thir Act publlehod
    Ln som4 nevrpsper of genmel 61rculntfQnln
    the cnunt~ for n perlad   of thl.rty (TO) dnyII,
    vhzch publication r&&.l be paId for by the
    Countp out *f th4 Oeneral fhunty FuoS.”

              Article           6890, Revlkad Clvl?. StdtUt4?$, l!$?T, In a8 fd-
love:
            WfGFy person vho ha0 Ciltth, hsg8, 5heep
    or goats she12 have en ear atarksad bmmd dV-
    serlllgfroopthG enr mark tladbrand of hlr xlqb-
    bore, vh!cb GM?a~.& and brana rharllbc FMW'ded
    by the count clerk of thy crou.uty V&X'@ vuoh
    tlULf=~lB      I ba. 112, pacaoa &all Us6 EtaPethan
               cSh41
     OIM brand, but my resorcI hla bmwi ln a# w
           aouatleo         as ho Ueoms nec*su*.‘*
                    ‘phs    U(lb   Of    HS1y        thPn    a       bnnd      in       Qr145tMh~     bFbIJdh(j
~&dtls la pro&ibltd w                         Artiale            1484, Penal Code at 11;3
                                                                                       ,51
                    ?ihO~~r         hi    Origbailf               bMIidi#Ig        Of    MIWk-
           tng     crrttle~8.8           mom         thaa    one     mark     or    brand
           slur11be fined aot leee tspe twnty-fir* nor
           aom thaa oae huadmcldellus tar ee& urtul
           so bremiedor mtmk.8."
           Th4 Texas oourtshaw held that an ovner of llwetook
8ay for good CAU~O. ~~UBQB hU Ibl?rad.  tleChW& VS. 8hmk'r ~1~8,
4 8. W. 552; Dtqat vs. Zltrte, 14% 3. Y. 709. Yet ve bell#e tbat
ths above etatuteralurly prdblblt the veeordirrg   a& uee,ofNOW
thanoaabrmabthesameoovratfa~tharamettae.
                    It     l6   uwMson               auroPwontbat~aaua?lya&rkws
aormat            la mfurlag            to noord            the     brawl Sa the mum-                 mquertod
by NF.           0’ceawr.

                   We call         to your atteatioa                   the hat           shat    ma    0amte     0     1
lo. 4x3918 a 1oee.llav (beg* applieablato YiatorlaCounty  0nLr
                                                             3
mplat      bmnds, snd lb thereiom governed by the guwirroas of
ArticleT1 , 8eatLon 2s. CanetftutUn of Ihue, v&i& ie ae follovrt
                    "ma Lyi8ldxLw may pars low rer ah.
           mptlatiloa    of live ete& ud the pmtbotlon of
           sW?k      lU~SeZ’,lro    ia    tha        St&         Mill%Jl&t    &WrtLOllOf
           th eEtete,ea alxamglt fmm the ope;nrfwa or
           muehlavs other porw3a8, uatians,   or fwmwl*r;
           aaa dell b&.vegover to paer      Mlea4 e$eoirl
           law for the tncmatim          tie, rboak end
                                  ol crlt-
           hide6 cad ior the &-q&l&ion of braad provldal,
           thfit w io~ti                zsv     thus parad ~rhau.b* rubaitt0a
           to the fawholdsm of fiherestioato be tireate
           themby, raod&~pZ'OVOd w thM,                                b&OrU            i% Sh'll 60
           slat0 eff sat. *

This       Act dOea not      pmvido  for its subsllasioat6 t&e freeholderr of
Ylctorib           coutttg POF tliew approval;in facet,It attmg7tr to ovw-
ride       *be above coaatitutloaril                        provSsNn,          &x14attempts           to a)u     the
law efteetiveiron en4 aftor its                                   pareegovft!aeut
                                                                                be*                    fimt    mtl-
tiea by tb             fmeblaers                or    viw3ria          County.           lfa am ttwe0m           of
the optatoathat safd 8en&e Bill Ib. 479 la unacrn6tltut~oael and
themtom void.     See A-t            *a. Traylor,        33 8. w. 4401 state
,vs. Cartldwry,   P5%8. W.-32~   l



                                               Yo ur e     ver y   tr uly